DETAILED ACTION
Response to Arguments
Claim Objections
The objection of claim 8 has been withdrawn. 

Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to the rejection under 35 USC § 102 & 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 13 & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 7, 13 & 19, limitation implementing an optimal Hamiltonian path for the similarity table was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As disclosed in the specification, an optimal Hamiltonian path is implemented for a resulting table. The specification does not teaches that an optimal Hamiltonian path is implemented for the similarity table. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4, 7-8, 13-14, 9, 10, 15-16 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


1.	Limitation the plurality of media items references to two sets of plurality of media items as recited at lines 1 & 7. It is unclear which one is being referenced;
2. 	In light of the claimed languages of claim 1, only particular media item and a second media item are compared (i.e., comparing a first value of the particular media characteristic for the particular media item, with a second value of the particular media characteristic for a second media item within the plurality of media items). It is unclear how a similarity score for the particular media item and other media item is generated based on an aggregate of their compared weighted media characteristics (i.e., generating a similarity score for the particular media item and other media item based on an aggregate of their compared weighted media characteristics);
3.	In light of the claimed languages of claim 1, each particular media item is associated with its media characteristics (i.e., each particular media item within the plurality of media items and its associated media characteristics). It is unclear how the particular media item and a second media item have the same media characteristics but different values (i.e., comparing a first value of the particular media characteristic for the particular media item, with a second value of the particular media characteristic for a second media item within the plurality of media items);
4.	Limitation the media items references to other items in the claim. It is unclear what item is being referenced.

Regarding claim 2, 
1.	Limitation the media items references to other items in the claim. It is unclear what item is being referenced;
2.	Limitation a next the media item does not make grammatical sense.

Regarding claims 3, 4 & 7, limitation the media items references to other items in the claim. It is unclear what item is being referenced.

Claims 8, 13, 14, 9, 10, 15, 16 & 19 include features analogous to claims 1, 3, 4 & 7. Claims 8, 13, 14, 9, 10, 15, 16 & 19 are rejected for at least the reasons as noted with regard to claims 1, 3, 4 & 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over HANGARTNER et al. [US 2009/0300008 A1], hereinafter referred to as HANGARTNER, in view of CHEN et al. [US 2010/0325135 A1], hereinafter referred to as CHEN.

Regarding claim 1, HANGARTNER teaches an apparatus for classifying, comparing and ordering a plurality of media items. The apparatus as taught in HANGARTNER reads on claim 1 as shown below.

CLAIM 1
An apparatus for classifying, comparing and ordering a plurality of media items, said apparatus comprising:
at least one processor;

at least one memory including a computer program code, wherein the at least one memory and computer program code are configured to, with the at least one processor, cause the apparatus to perform a method of:


classifying a plurality of media items, based on media characteristics associated with the media items, including:

for each particular media item within the plurality of media items and its associated media characteristics:

associating a weight with a particular media characteristic; and 

comparing a first value of the particular media characteristic for the particular media item, with a second value of the particular media characteristic for a second media item within the plurality of media items;
continuing to generate similarity scores for other media items of the plurality of media items;

determining a path associated with the plurality of media items based on the similarity scores for the plurality of media items; and

generating a playlist that includes a selection of the media items ordered in accordance with the determined path.
HANGARTNER et al.
A recommender system for classifying, comparing and ordering media items, the recommender system comprising:
one or more digital processors (HANGARTNER, ¶ 0021);
a memory is an inherited feature in HANGARTNER for a program as recited in HANGARTNER’s claim 21, wherein a method is carried out by the one or more digital processors, the inherited memory and the program (HANGARTNER, ¶ 0021), wherein the method comprises:
the media items are classified into a plurality of classes based on metadata associated with the media items (HANGARTNER, ¶ 0006), wherein  

a weight Mij is associated with metadata; of media item i (HANGARTNER, ¶¶ 0061 & 0062); and 
Mij associated with media item i is compared with Mji associated with media item j within the plurality of media items, e.g., Mi dataset (HANGARTNER, ¶¶ 0061 & 0062);
similarities between media item of i and other media items within the plurality of media items, e.g., Mi dataset, are generated  (HANGARTNER, ¶ 0038); and
a path associated with the plurality of media items, e.g., Mi dataset, is determined based on similarities (HANGARTNER, ¶ 0038);
PCC for media item i is generated, wherein all media items js ≠ i are ordered (HANGARTNER, ¶¶ 0038[Wingdings font/0xE0]0040).


generating a similarity score for the particular media item and other media item based on an aggregate of their compared weighted media characteristics.
CHEN teaches a method for managing media data. CHEN further discloses the step of generating a similarity score for the particular media item and other media item based on an aggregate of their compared weighted media characteristics (CHEN, ¶¶ 0077 & 0080).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHEN into HANGARTNER in order to manage a similarity score. 

Regarding claim 2, HANGARTNER further discloses the step of initiate a comparison between the media items to determine a similarity indicative of each media item is to a next the media item using a system of classification (HANGARTNER, ¶¶ 0032[Wingdings font/0xE0]0038).

Regarding claim 3, HANGARTNER further discloses the step of applying a weighting of comparable variables between the media items in order to find a best objective criteria for finding a likeness between the media items (HANGARTNER, ¶¶ 0061[Wingdings font/0xE0]0063).

Regarding claim 4, HANGARTNER further discloses the step of performing an ordering of the media items in a playlist based on their similarity to one another (HANGARTNER, ¶¶ 0038[Wingdings font/0xE0]0040).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HANGARTNER et al. [US 2009/0300008 A1], hereinafter referred to as HANGARTNER, in view of CHEN et al. [US 2010/0325135 A1], hereinafter referred to as CHEN, and further in view of GAJDOS et al. [US 2010/0205222 A1], hereinafter referred to as GAJDOS.

Regarding claim 5, HANGARTNER further discloses that the metadata characteristics comprises metadata (HANGARTNER, ¶¶ 0061 & 0062). HANGARTNER & CHEN do not teach that metadata characteristics comprises location, timestamp and user information. 
GAJDOS teaches that metadata characteristics of audio files comprises location, timestamp and user information (GAJDOS, ¶¶ 0066 & 0073).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the teaching in GAJDOS into HANGARTNER & CHEN in order to manage audio files.

Claims 6-10, 12-16 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over HANGARTNER et al. [US 2009/0300008 A1], hereinafter referred to as HANGARTNER, in view of CHEN et al. [US 2010/0325135 A1], hereinafter referred to as CHEN, and further in view of WHITE et al. [US 2009/0063971 A1], hereinafter referred to as WHITE.

Regarding claims 8 & 14, HANGARTNER teaches a method and program for classifying, comparing and ordering a plurality of media items. The method & program as taught in HANGARTNER reads on claims 8 & 14 as shown below.

CLAIMS 8 & 14
A method performed by an apparatus having at least one processor, and at least one memory including a computer program code, for classifying, comparing and ordering a plurality of media items, the method comprising:



classifying a plurality of media items, based on media characteristics associated with the media items, including:

for each particular media item within the plurality of media items and its associated media characteristics:

associating a weight with a particular media characteristic; and 

comparing a first value of the particular media characteristic for the particular media item, with a second value of the particular media characteristic for a second media item within the plurality of media items;
continuing to generate similarity scores for other media items of the plurality of media items;

determining a path associated with the plurality of media items based on the similarity scores for the plurality of media items; and

ordering a selection of the media items in a playlist in accordance with the determined path.

HANGARTNER et al.
A method for classifying, comparing and ordering media items, the method is performed by a recommender system having one or more digital processors 
the media items are classified into a plurality of classes based on metadata associated with the media items (HANGARTNER, ¶ 0006), wherein  
for each media item within the plurality of media items, e.g., Mi dataset, and its associated metadata (HANGARTNER, ¶ 0060):
a weight Mij is associated with metadata; of media item i (HANGARTNER, ¶¶ 0061 & 0062); and 
Mij associated with media item i is compared with Mji associated with media item j within the plurality of media items, e.g., Mi dataset (HANGARTNER, ¶¶ 0061 & 0062);
similarities between media item of i and other media items within the plurality of media items, e.g., Mi dataset, are generated  (HANGARTNER, ¶ 0038); and

PCC for media item i is generated, wherein all media items js ≠ i are ordered (HANGARTNER, ¶¶ 0038[Wingdings font/0xE0]0040).


HANGARTNER does not explicitly teach the step of generating a similarity score for the particular media item and other media item based on an aggregate of their compared weighted media characteristics.
CHEN teaches a method for managing media data. CHEN further discloses the step of generating a similarity score for the particular media item and other media item based on an aggregate of their compared weighted media characteristics (CHEN, ¶¶ 0077 & 0080).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHEN into HANGARTNER in order to manage a similarity score. 
HANGARTNER & CHEN do not explicitly teach that the media items are ordered in the PCC to smooth an overall playback and listening experience for a user.
WHITE teaches that the ordered of media items in a playlist is to smooth an overall playback and listening experience for a user (WHITE, ¶¶ 0138[Wingdings font/0xE0]0140).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the purpose of ordered of media items in a playlist in order to customize user’s audio experience. 

applying a weighting of comparable variables between the media items in order to find a best objective criteria for finding a likeness between the media items (HANGARTNER, ¶¶ 0061[Wingdings font/0xE0]0063).

Regarding claims 10 & 16, HANGARTNER further discloses the step of performing an ordering of the media items in a playlist based on their similarity to one another (HANGARTNER, ¶¶ 0038[Wingdings font/0xE0]0040).

Regarding claims 6, 12 & 18, HANGARTNER & CHEN does not explicitly teach the step of filtering results in order to group or cluster media items around a set of parameters.
WHITE discloses the step of filtering results in order to group or cluster media items around a set of parameters (WHITE, ¶¶ 0107 & 0122).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in WHITE into HANGARTNER & CHEN in order to manage a media item.

Regarding claims 7, 13 & 19, HANGARTNER further discloses the steps of:
outputting a graph of a generated similarity table for the media items (HANGARTNER, ¶ 0131); 
determining a similarity score between each media item (HANGARTNER, ¶ 0038); 
implementing an optimal Hamiltonian path for the similarity table (HANGARTNER, ¶ 0131).
WHITE teaches the step of ordering the media items to smooth an overall playback and listening experience (HANGARTNER, ¶¶ 0038[Wingdings font/0xE0]0040). 

Claims 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over HANGARTNER et al. [US 2009/0300008 A1], hereinafter referred to as HANGARTNER, in view of CHEN et al. [US 2010/0325135 A1], hereinafter referred to as CHEN, and further in view of WHITE et al. [US 2009/0063971 A1], hereinafter referred to as WHITE, and GAJDOS et al. [US 2010/0205222 A1], hereinafter referred to as GAJDOS.

Regarding claims 11 & 17, HANGARTNER further discloses that the metadata characteristics comprises metadata (HANGARTNER, ¶¶ 0061 & 0062). 
HANGARTNER, CHEN & WHITE do not teach that metadata characteristics comprises location, timestamp and user information. 
GAJDOS teaches that metadata characteristics of audio files comprises location, timestamp and user information (GAJDOS, ¶¶ 0066 & 0073).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to incorporate the teaching in GAJDOS into HANGARTNER, CHEN & 	WHITE in order to manage audio files.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159


/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 30, 2021